PER CURIAM.
This is an appeal from an order entered in supplementary proceedings following final judgment. Prior to ordering the impleading of the parties, who now appeal, the trial court should have issued an order to show cause which set forth the allegations against the appellants, thus giving them an opportunity to respond. Failure to do so prevented them from having their day in court. Robert B. Ehmann, Inc. v. Bergh, 363 So.2d 613 (Fla. 1st DCA 1978).
Moreover, the trial court’s order requiring the third parties to be examined in Broward County was error. Under section 56.29(2), Florida Statutes (1985), the trial court should arrange for a special master to examine them in the county where they reside. Their affidavit in this case establishes residence in Dade County. As a result, the trial court erred in requiring that the examination be conducted in Bro-ward.
REVERSED AND REMANDED.
DOWNEY, LETTS and DELL, JJ., concur.